NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 11-3828
                                   _____________

                                 WILLIAM SPRING,
                                        Appellant

                                          v.

                           SEALED AIR CORPORATION
                                doing business as
                                CRYOVAC, INC.
                                 _____________

                     Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civil No. 5-10-cv-04655)
                    District Judge: Honorable Mary A. McLaughlin
                                    _____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   May 21, 2012

          Before: RENDELL, FUENTES, and HARDIMAN, Circuit Judges

                            (Opinion Filed: May 29, 2012 )
                                   _____________

                             OPINION OF THE COURT
                                 _____________

RENDELL, Circuit Judge.

      Plaintiff William Spring appeals from the District Court’s grant of summary

judgment in favor of the defendant on Spring’s claims under the Family and Medical

Leave Act (FMLA) and Pennsylvania state law. Spring also appeals from the District
Court’s denial of his motion to amend his complaint in order to add a claim under the

Americans with Disabilities Act (ADA). For the following reasons, we will affirm.

                                              I.

        Spring worked as a bag sealer for defendant, Cryovac, Inc. He injured his back at

work on November 26, 2008. Two days later, Spring visited his doctor, who diagnosed

him with muscle strain, prescribed him some medication, and advised him not to return to

work. Nevertheless, Spring reported to work on November 30th. That day, he told his

supervisor that he had injured his back, but did not tell him that he injured it while at

work.

        On December 1st, Spring suffered an adverse reaction to his medication. He

consulted his doctor, who told him not to work and gave him a new prescription. Spring

called his employer on December 1st and 2nd, and informed Robert Blackton, Spring’s

shift supervisor, that he would not be at work. On December 3rd, Spring’s doctor

permitted him to return to work. Spring informed Robin Nagle, an employee in

Cryovac’s human resources department, that he would return to work on December 4th.

Spring and Nagle discussed Spring’s need to designate the missed days as leave under the

FMLA. Spring also visited with Nagle on December 3rd, and had his doctor fax her a

note stating that his injury was work-related. Nagle referred Spring to Robert Weaver, a

Cryovac safety supervisor, to investigate whether Spring’s injury was work-related.




                                              2
Weaver asked Spring whether he reported the injury to anyone, and Spring answered that

he did not. 1

       On December 3rd, George Homa, the production manager at Cryovac, suspended

Spring for failing to immediately report a workplace injury, in violation of Cryovac’s

written policies, pending a further investigation into the violation. According to the

policy, “all injuries, no matter how minor must be immediately reported to the

Department Supervisor.” (App. 21a.) Spring was aware of the written rules, and had

been told orally about the policy.

       After Spring was suspended, Blackton recommended to Homa that Spring be

terminated in light of his performance history, which contained many instances of safety

and disciplinary violations. The regional human resources manager, Timothy Reich,

explained that Spring was being terminated in part because he “alleged an accident

occurred on November 26, 2008 but he never reported anything about this ‘accident’ until

December 3, 2008 . . . . Because of his long history of safety issues, as well as his

numerous counsellings [sic] and progressive discipline history, the Reading management

group is recommending termination.” (App. 28a.) On January 2, 2009, Homa called

Spring and told him that he was being terminated.

       Spring had previously taken FMLA leave, from January 5-29, 2007, May 25-July

6, 2005 and in March 2004. No adverse employment actions were taken against him

around those time periods.

1
  However, during his deposition, Spring testified that he notified Blackton and a
different Cryovac employee on December 1st and December 2nd that his injury occurred
at work on November 26th.
                                              3
       In September 2010, Spring sued Cryovac for violations of the FMLA and for

retaliatory discharge under Pennsylvania law. On the defendant’s motion, the District

Court dismissed Spring’s state-law claim. Then, Spring requested leave to file a second

amended complaint in order to bring a claim for discrimination under the ADA. The

District Court denied his motion for leave to file a second amended complaint. In

September 2011, the District Court granted summary judgment for Cryovac on Spring’s

FMLA claims. Spring filed a timely notice of appeal. 2

                                            II.

       A.     State-Law Claims

       Spring argues that the District Court erred in dismissing his state-law claim for

retaliatory discharge. We review the District Court’s grant of a Rule 12(b)(6) motion to

dismiss de novo. Marcavage v. Nat’l Park Serv., 666 F.3d 856, 858 (3d Cir. 2012).

Spring contends that under Pennsylvania law, which recognizes an exception to the at-

will employment doctrine for a termination based on filing a workers’ compensation

claim, he also has a claim for retaliatory discharge. See Shick v. Shirey, 716 A.2d 1231,

1232 (Pa. 1998) (holding that an at-will employee who alleges retaliatory discharge for

the filing of a workers’ compensation claim has stated a cause of action under

Pennsylvania law).

       The Pennsylvania courts have yet to enumerate the elements of a retaliatory

discharge claim based on seeking workers’ compensation benefits. As such, we will


2
  The District Court had jurisdiction pursuant to 28 U.S.C. § 1331. We exercise
jurisdiction pursuant to 28 U.S.C. § 1291.
                                             4
employ the familiar burden-shifting framework for a retaliatory discharge claim under

Title VII. See Landmesser v. United Air Lines, Inc., 102 F. Supp. 2d 273, 277-78 (E.D.

Pa. 2000). Thus, Spring must establish: (1) that he engaged in protected activity; (2) that

he suffered an adverse employment action; and (3) that there was a causal connection

between his protected activity and the employer’s adverse action. See Shellenberger v.

Summit Bancorp, Inc., 318 F.3d 183, 187 (3d Cir. 2003).

       The District Court correctly concluded that Spring failed to show a causal

connection between his initiating a claim for workers’ compensation (when he reported

his work-related injury to his employer) and his being terminated, as the record makes

clear that he was suspended and ultimately terminated not for seeking workers’

compensation, but for failing to immediately report a workplace injury and for a history

of safety issues.

       Nevertheless, Spring asserts that Cryovac’s firing him for failing to immediately

report a work-related injury constitutes retaliatory discharge because under

Pennsylvania’s workers’ compensation laws, an employee has up to 120 days to report a

work-related injury in order to initiate a claim for workers’ compensation benefits. See

77 Pa. Cons. Stat. Ann. § 631. He requests that we certify two questions to the

Pennsylvania Supreme Court, asking (1) whether an employer’s policy requiring

immediate notification to supervisors of all workplace injuries violates § 631; and (2)

whether the defendant’s actions here violated the exception to at-will employment for a

termination based on filing a workers’ compensation claim.



                                             5
       We do not read § 631 to forbid an employer to require that injuries be reported

more quickly as part of the employer’s safety polices. While the statute permits an

employee to provide notice within 120 days for the purpose of obtaining workers’

compensation, nothing in the statute indicates that the Pennsylvania legislature meant to

prohibit employers from implementing more timely work-related injury reporting

requirements for the purpose of safety. Spring was aware of the policy requiring injuries

to be reported immediately, and he was fired for not complying with that policy. As

such, we will decline Spring’s request to certify questions to the Pennsylvania Supreme

Court, for we will not “‘ask a state court if it would care in effect to rewrite a statute.’”

Planned Parenthood of Cent. N.J. v. Farmer, 220 F.3d 127, 152 n.12 (3d Cir. 2000)

(quoting Houston v. Hill, 482 U.S. 451, 471 (1987)).

       B.     FMLA Claims

       Spring argues that the District Court erred in granting summary judgment for the

defendant on his claims for interference and retaliation under the FMLA. We review the

District Court’s grant of summary judgment de novo and apply the same standard as the

District Court. Doe v. Luzerne County, 660 F.3d 169, 174 (3d Cir. 2011).

              1.      Interference

       To assert an interference claim under the FMLA, the plaintiff need only show that

“he was entitled to benefits under the FMLA and that he was denied them.” Callison v.

City of Phila., 430 F.3d 117, 119 (3d Cir. 2005). Terminating an employee for requesting

FMLA benefits can constitute an interference claim, but an employer is not liable under

the FMLA for terminating an employee during or at the end of his FMLA leave when the

                                               6
reason for termination is not related to the employee’s use of FMLA. See Sarnowski v.

Air Brooke Limousine, Inc., 510 F.3d 398, 403 (3d Cir. 2007) (explaining that a plaintiff

will not prevail on an interference claim if the defendant can establish that it terminated

the plaintiff “for a reason unrelated to his intention to exercise his rights under the

FMLA”).

       Spring argues that Cryovac interfered with his ability to take FMLA leave

because, he alleges, Nagle never gave him FMLA paperwork or designated his time off

as FMLA leave. While whether Nagle provided Spring with FMLA paperwork is

disputed, it is irrelevant because nothing in the record establishes that Spring was denied

FMLA leave. If anything, the record suggests and the parties seemingly assume that

Spring did take FMLA leave from December 1st to December 3rd.

       Moreover, the record establishes that Spring was suspended and terminated after

he completed his FMLA leave, for reasons unrelated to taking that leave. As in

Conoshenti v. Public Service Electric & Gas Co., 364 F.3d 135, 148 (3d Cir. 2004),

where “the record clearly indicate[d] that [the employee] would have been discharged

absent any consideration of his . . . FMLA-protected leave,” here too, the record indicates

that Spring’s termination had nothing to do with taking FMLA leave. Because a plaintiff

will not prevail on an interference claim if the defendant can establish that it terminated

the plaintiff “for a reason unrelated to his intention to exercise his rights under the

FMLA,” Sarnowski, 510 F.3d at 403, the District Court was correct to grant summary

judgment for Cryovac on Spring’s interference claim.



                                               7
              2.     Retaliation

       To establish a retaliation claim under the FMLA, the plaintiff must show that: (1)

he invoked his right to FMLA benefits; (2) he suffered an adverse employment action;

and (3) the adverse action was causally related to the invocation of his rights.

Conoshenti, 364 F.3d at 146. Where, as here, the plaintiff offers no direct evidence of the

retaliation, the McDonnell Douglas burden-shifting framework applies. See Atchison v.

Sears, 666 F. Supp. 2d 477, 490 (E.D. Pa. 2009). The District Court found that, under

that burden-shifting framework, Spring failed to show that Cryovac’s proffered

nondiscriminatory reasons for suspending and terminating him—failing to immediately

report a workplace injury and a history of safety and performance issues—were

pretextual.

       Spring argues that Cryovac’s policy requiring immediate notification of workplace

injuries is evidence of pretext because it permits the employer to terminate any employee,

essentially in its discretion who fails to immediately report an injury. Spring also argues

that terminating him in accord with the policy is evidence of pretext because it violates

77 Pa. Con. Stat. Ann. § 631. The District Court was correct to reject these arguments.

Given that the reporting requirements had long been in place and Spring was aware of

them, it was not a post-hoc justification for terminating Spring. Moreover, whether the

reporting policy violates § 631 is irrelevant; a workplace policy requiring immediate

reporting of injuries, and a state statute providing more time to report injuries for

purposes of workers’ compensation, do not undermine Cryovac’s nondiscriminatory

                                              8
reason for firing Spring, nor show that his taking FMLA leave was a motivating reason

for his termination.

       C.     ADA Claim

       Finally, Spring urges that the District Court erred in denying his request for leave

to file a second amended complaint in order to add a claim for discrimination under the

ADA. We review the District Court’s denial of leave to file the second amended

complaint for abuse of discretion. In re Burlington Coat Factory Sec. Litig., 114 F.3d

1410, 1434 (3d Cir. 1997).

       Spring recognizes that his ADA claim would normally be barred because he did

not file a claim with the EEOC within 300 days of the alleged discrimination, but argues

that he meets the requirements for equitable tolling, which may excuse his

noncompliance with the EEOC filing requirement where (1) the defendant actively

misled the plaintiff respecting the reason for the plaintiff’s discharge; and (2) this

deception caused the plaintiff’s noncompliance with the EEOC filing requirement. See

Ruehl v. Viacom, Inc., 500 F.3d 375, 383 (3d Cir. 2007). Spring contends that Cryovac

actively misled him by failing to advise him that his accumulation of safety rule

violations was an additional reason for his termination. To that end, Cryovac also hid

from him an email exchange from 2008 in which supervisors at Cryovac discussed the

effect of Spring’s heart condition on his ability to perform certain tasks at work. Spring

contends this email exchange is significant because shortly after this exchange, Spring

was written up for disciplinary violations. However, Springs points to no evidence which

supports these assertions, and there is no evidence showing that Cryovac actively misled

                                              9
Spring. Therefore, the District Court correctly concluded that Spring is not entitled to

equitable tolling, and did not abuse its discretion in denying Spring’s request for leave to

file a second amended complaint.

                                            III.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                             10